DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
               This notice of allowability is in response to the arguments/amendments filed on 17 May 2022. Claims 1, 3, and 11 have been amended. Claims 12-17 have been added. Claims 1, 3-5 and 11-17 are currently pending and have been examined below. 

Claim Rejections - 35 U.S.C. 101 – Withdrawn
Independent claims 1 and 14 comply with 35 U.S.C. 101. Under Step 2A, Prong 1 of the analysis, the claims are directed to an abstract idea. The claims recite a mental process, namely identifying at least one fabricated or false data entry in test data for a plurality of components. Under Step 2A, Prong 2 of the analysis, the abstract idea is determined to be integrated into a practical application. Specifically, as noted in Applicant’s remarks filed 5/17/2022, “[a]pplicant's invention may, therefore, create multiple explanatory variables of the measurement test values and, for example, compare radius variables of part ABC to diameter variables of part DEF, to position variables of part GHI, etc., for thousands of different types of features on thousands of different types of parts” (remarks, page 11). Further, Applicant’s remarks note that “[t]he iterative K-means clustering technique of claim 1 must be considered in the context of the claim as a whole. In particular, Applicant submits that ‘grouping the plurality of explanatory variables using an iterative K-means clustering technique to identify one or more outlier explanatory variables’ and ‘generating a confidence indicator value on a confidence indicator scale, the confidence indicator value based on an identification of the one or more outlier explanatory variables’ as recited in claim 1, cannot practically be performed in the human mind and, therefore, is not directed to a mental process” (remarks, pages 12-13). Examiner is persuaded that the combination of elements recited above including the grouping of a plurality of explanatory variables using an iterative k-means clustering technique cannot be practically performed in the human mind (or with pen and paper) and integrates the abstract idea into a practical application. Therefore, the claims are patent eligible under Step 2A, Prong 2 of the analysis and the 35 U.S.C. 101 rejections of claims 1, 3-5 and 11 are withdrawn.

Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this Examiner's amendment was given in a telephone interview and email exchange with Mr. Christopher Holshouser (USPTO Registration No. 76,778) conducted on 10 June 2022.   
The Application has been amended as follows:
1. (Currently Amended)	A computer-implemented method, executed using a processor, for identifying at least one fabricated or false data entry in test data for a plurality of components, the method comprising:
	providing the test data for the plurality of components, the test data relating to at least one of a tensile strength, a diameter, a position, or a yield strength, the test data including a data set for each said component of the plurality of components, each respective said data set including at least one test value, and each said test value having at least one individual digit, a plurality of test values for the test data including the at least one test value of each said data set of the test data;
	processing the test data in the processor to create a plurality of explanatory variables for the plurality of test values, each said explanatory variable identifying an attribute of one or more of the at least one individual digit of each said test value of the plurality of test values;
	comparing all of the plurality of explanatory variables for the test data by grouping the plurality of explanatory variables using an iterative K-means clustering technique to identify one or more outlier explanatory variables in the grouped plurality of explanatory variables;
	generating a confidence indicator on a confidence indicator scale, the confidence indicator value based on an identification of the one or more outlier explanatory variables, the confidence indicator value as a function of the confidence indicator scale representing a likelihood that one or more test values of the plurality of test values is a fabricated or false test value; and
	identifying the one or more fabricated or false test values of the plurality of test values, based on the confidence indicator value.
2. (Canceled).
3. (Previously Presented)	The method of claim 1, where the test data comprises at least one chemical composition test value.
4. (Original)	The method of claim 1, where the test data further comprises at least one of data indicative of a manufacturer of the part received, part number, description of the part received, and specification limits of the part received.
5. (Original)	The method of claim 1, where the receiving the test data also comprises receiving at least one of chemical composition, true position, radius and air flow.
6-10. (Canceled).
11. (Previously Presented)	The method of claim 1, further comprising receiving the plurality of components from the vendor, wherein each said component of the plurality of components is an aircraft gas turbine engine component.	
12. (Previously Presented)	The method of claim 1, wherein a first test value of the plurality of test values is a first mechanical property of a first component of the plurality of components, wherein a second test value of the plurality of test values is a second mechanical property of a second component of the plurality of components, and wherein the first mechanical property is different than the second mechanical property.
13. (Previously Presented)	The method of claim 1, wherein a first component of the plurality of components is different than a second component of the plurality of components.
14. (Previously Presented)	A system for identifying the presence or absence of a fabricated or false data entry in test data for a plurality of components, the test data relating to at least one of a tensile strength, a diameter, a position, or a yield strength, the test data including a data set for each said component of the plurality of components, each respective said data set including at least one test value, and each said test value having at least one individual digit, a plurality of test values for the test data including the at least one test valve of each said data set of the test data, the system comprising:
	a processor in communication with a non-transitory memory storing instructions, which instructions when executed cause the processor to:
	process the test data to create a plurality of explanatory variables for the plurality of test values, each said explanatory variable identifying an attribute of one or more of the at least one individual digit of each said test value of the plurality of test values;
	compare all of the plurality of explanatory variables for the test data by grouping the plurality of explanatory variables using an iterative K-means clustering technique to identify one or more outlier explanatory variables in the grouped plurality of explanatory variables;
	generate a confidence indicator value on a confidence indicator scale, the confidence indicator value based on an identification of the one or more outlier explanatory variables, the confidence indicator value as a function of the confidence indicator scale representing a likelihood of the presence or absence of a fabricated or false test value; and
	if the confidence indicator value as a function of the confidence indicator scale indicates the likelihood of the presence of one or more fabricated or false test values within the plurality of test values, identify the one or more said test values likely to be a said fabricated or false test value. 
15. (Previously Presented)	The system of claim 14, wherein the test data further includes at least one chemical composition test value.
16. (Previously Presented)	The system of claim 14, wherein a first test value of the plurality of test values is a first mechanical property of a first component of the plurality of components, wherein a second test value of the plurality of test values is a second mechanical property of a second component of the plurality of components, and wherein the first mechanical property is different than the second mechanical property.
17. (Previously Presented)	The system of claim 14, wherein a first component of the plurality of components is different than a second component of the plurality of components.

Reasons for Allowance
Claims 1, 3-5, and 11-17 are allowed.  
The following is the Examiner’s statement of reasons for allowance: 
The closest prior art includes US Patent Application Publication Number 20170262860 (“Teplinsky”); US Patent Application Number 20170339168 (“Balabine”); and US Patent Application Number 20140006468 (“Kossovsky”). 
The prior art of record Teplinsky discloses: 
providing the test data for the plurality of components, the test data relating to at least one of a tensile strength, a diameter, a position, or a yield strength, the test data including a data set for each said component of the plurality of components, each respective said data set including at least one test value, and each said test value having at least one individual digit, a plurality of test values for the test data including the at least one test value of each said data set of the test data;
processing the test data in a processor to create a plurality of explanatory variables for the plurality of test values;
generating a confidence indicator value based an identification of the more or more outliers
identifying . . . [a] fabricated [product] based on the confidence indicator value on a confidence indicator scale.
The prior art of record Balabine discloses: 
comparing all of the plurality of explanatory variables for the test data by grouping the plurality of explanatory variables using an iterative K-means clustering technique to identify one or more outlier explanatory variables in the grouped plurality of explanatory variables.
The prior art of record Kossovsky discloses: 
identifying fake data based on a comparison of the actual and expected proportion of digits in data.
However, the combination of Teplinsky, Balabine, and Kossovsky does not explicitly teach: 
each said explanatory variable identifying an attribute of one or more of the at least one individual digit of each said test value of the plurality of test values;
the confidence indicator value based on an identification of the one or more outlier explanatory variables, the confidence indicator value as a function of the confidence indicator scale representing a likelihood that one or more test values of the plurality of test values is a fabricated or false test value;
identifying the one or more fabricated or false test values of the plurality of test values, based on the confidence indicator value.
Moreover, the missing claimed elements from Teplinsky, Balabine, and Kossovsky are not found in a reasonable number of references. Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in the combination of Teplinsky, Balabine, and Kossovsky because a person of ordinary skill in the art at the time of Applicant's invention would not find a motivation for the instant invention combination of steps.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN J WOODWORTH, II whose telephone number is (571)272-6904. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLAN J WOODWORTH, II/Examiner, Art Unit 3622   

/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622